DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL MARTINEZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-1526

                              [July 29, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 472010CF638A.

  Michael Martinez, Jasper, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Martinez v. State, 40 Fla. L. Weekly D1313 (Fla. 4th DCA
June 3, 2015)

GROSS, MAY and KLINGENSMITH, JJ., concur.


                          *           *         *

  Not final until disposition of timely filed motion for rehearing.